Citation Nr: 1707587	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  08-26 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to a rating in excess of 30 percent for generalized anxiety disorder prior to February 21, 2014, and in excess of 50 percent after February 21, 2004.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1987 to May 1989 and from October 1990 to May 1992.  She served in Southwest Asia from January 31, 1991, to April 19, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  Appellate jurisdiction was subsequently transferred to the VARO in Atlanta, Georgia.  

In December 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

A February 2015 rating decision granted an increased 50 percent rating for generalized anxiety disorder effective February 21, 2014.  The Board, among other things, remanded the issues on appeal for additional development including in May 2016.


FINDINGS OF FACT

1.  The evidence fails to establish a hearing loss disability for VA compensation purposes presently or at any time during the appeal period.

2.  Since the date of claim, the evidence demonstrates that the Veteran's service-connected generalized anxiety disorder is manifested by occupational and social impairment with deficiencies in most areas due to symptoms including difficulty in adapting to stressful circumstances including work or a worklike setting; however, total social impairment has not been demonstrated.

3.  The Veteran's service-connected disabilities rendered her unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  A hearing loss disability was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).

2.  The criteria for an increased 70 percent rating for generalized anxiety disorder effective May 31, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9400 (2016).

3.  The criteria for entitlement to a TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The duty to notify has been met.  See VA correspondence dated in June 2007, September 2007, December 2007, and July 2012 and the December 2011 Board hearing transcript.  Neither the Veteran, nor her representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals (Federal Circuit) has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, Social Security Administration (SSA) records, and statements and testimony in support of the claims.  The development requested on remand has been substantially completed.  There is no evidence of any additional existing pertinent records.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Certain chronic diseases, such as sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Sensorineural hearing loss is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing disability under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  Even if a veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss disability to service.  The threshold for normal hearing is 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2016).


On VA authorized audiological evaluation in June 2016, pure tone thresholds, in decibels, were as follows:  in the right ear: 15 (500 Hz.), 15 (1000 Hz.), 10 (2000 Hz.), 20 (3000 Hz.), and 15 (4000 Hz.); and in his left ear:  15 (500 Hz.), 15 (1000 Hz.), 15 (2000 Hz.), 15 (3000 Hz.), and 20 (4000 Hz.).  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 98 percent in the left ear.  The diagnoses included normal right and left ear hearing.  It was noted that the Veteran reported a history of noise exposure in service and that he had experienced difficulty having conversations with others.  In an addendum report the examiner stated an etiology opinion could not be provided because there was no present hearing disorder.

Based upon the available record, the Board finds the evidence fails to establish a hearing loss disability for VA compensation purposes at any time during the appeal period.  The findings of VA examination are persuasive and based upon adequate rationale.  The examiner is shown to have reviewed of the evidence then of record and to have adequately considered the credible lay statements and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Full consideration has been given to the Veteran's assertion that he has bilateral hearing loss related to service.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case, the presence of a hearing loss disability, falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Hearing loss as it relates to meeting the requirements of 38 C.F.R. § 3. 385  is not the type of condition that is readily amenable to mere lay diagnosis, as the evidence shows that audiometric and word recognition testing is needed.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Although the Veteran is competent to report diminished auditory acuity, there is no indication that he is competent to provide a diagnosis of sensorineural hearing loss for VA disability purposes, and nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating hearing disorders.  See King v. Shinseki, 700 F.3d 1339, 1345   (Fed.Cir.2012). This lay evidence does not constitute competent medical evidence and lacks probative value. 

In conclusion, the Board finds that service connection for bilateral hearing loss is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claim.

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2016).  

When rating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016). 

During the course of this appeal, the rating criteria were revised to update references pertinent to the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders (5th ed.) (DSM-5).  Those changes included removal of the multi-axis system, Global Assessment of Functioning (GAF) score method of assessment, but did not invalidate the previously reported GAF scores.  No additional substantive revisions have been made to VA's General Rating Formula for Mental Disorders.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  

Under the Diagnostic and Statistical Manual for Mental Disorders (4th ed.) (DSM-IV), the GAF score was previously described for VA purposes as a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores ranging between 61 to 70 indicated mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning "pretty well," and has some meaningful interpersonal relationships.  Scores between 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores between 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Diagnostic Code 9400 governs ratings for generalized anxiety disorder.  According to this Code, a 30 percent rating is assigned when a veteran's generalized anxiety disorder causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent rating is assigned when a veteran's generalized anxiety disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran's generalized anxiety disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's generalized anxiety disorder causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." It was also noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." Id.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2016).

The Veteran's claim for an increased rating was received by VA on May 31, 2007.  In support thereof she provided a July 2007 statement from her mother, who reported that the Veteran had become more withdrawn over the years, had problems dealing with crowds, and had problems dealing with stressful situations.  In a September 2007 statement her son reported that sometimes the Veteran momentarily forgot what she was doing and that somedays she was unable to get out of bed because of pain.  At her December 2011 personal hearing the Veteran described having nervousness, feelings of dread, fatigue, phobias, and an inability to be around crowds.  She stated she experienced two to three mild panic attacks per week.  

In her August 2012 TDIU application she reported that she had completed two years of college and noted that she had last worked full-time in 2004.  She also reported having worked at a fast food restaurant in 2007 and 2008.  She identified no disability for her claimed inability to secure or follow any substantially gainful occupation, but in subsequent correspondence indicated she had been unable to work due to her inability to be around others and her panic attacks.  

At her August 2007 VA examination the Veteran reported that she had been unable to drive for about eight months due to paranoia and anxiety and that she had experienced similar symptoms when trying to use public transportation.  The examiner noted her general appearance was clean and that she was casually dressed.  Her psychomotor activity was tense.  Speech was unremarkable.  Her affect was fair and her mood was moderately tense and anxious.  Attention was intact and she was oriented to person, place, and time.  Her thought process and content were unremarkable.  There was no evidence of delusions or hallucinations and she understood the outcome of behavior and that she had a problem.  She did not have inappropriate behavior or obsessive/ritualistic behavior.  She reported having panic episodes approximately five times per week.  There was no evidence of homicidal or suicidal thoughts.  Her impulse control was good and she was able to maintain minimal personal hygiene.  Problems with activities of daily living were moderate to household chores and traveling and were severe to sports, driving, and recreational activities.  Remote memory was normal, but recent and immediate memory were mildly impaired.  A diagnosis of generalized anxiety disorder was provided with a GAF score of 50.  The examiner found she remained moderately impaired in social, occupational, and familial functioning and her condition was chronic with frequent episodes of panic.  The occupational and social impairment due to mental disorder signs and symptoms, however, was found to be total.  

SSA records include a November 2009 examination noting that the Veteran was alert and well oriented.  There was no evidence of psychosis such as hallucinations, delusions, or ideas of reference.  She denied any compulsions or obsessions and the examiner noted she did not show suicidal or homicidal tendencies.  She had good recall of recent and remote events suggesting no severe short-term or long-term memory impairment.  Her judgment and insight into her difficulties were adequate.  Her speech and thought processes were goal directed, logical, and coherent.  There was no evidence of a formal thought disorder.  She had a full range of appropriate affects and appeared in no acute mental distress.  It was noted she reported that being around people made her feel nervous.  The examiner stated her activities of daily living were not appropriate.  Her symptoms of anxiety were found to meet the criteria for a diagnosis of panic disorder, but that her symptoms seemed to be under control with medication since she only reported having had two episodes over the previous six months.  A GAF score of 68 was provided.  A subsequent SSA determination found the Veteran had been disabled as a result of her anxiety disorder since July 2009.  

VA treatment records dated in February 2010 noted the Veteran appeared to be fairly relaxed and comfortable.  There was no inappropriate or peculiar behavior.  She communicated with good eye contact and was fully oriented to time, place, and person.  She was fully conscious, alert, and attentive and involved in the session.  She was casually and appropriately dressed.  Speech was of normal tone, rate, and rhythm.  Her mood was euthymic and affect was congruent with the mood.  There were no hallucinations and her thought processes were normal, coherent, and goal directed without loose associations or tangential thinking.  There were no delusions or evidence of obsessive thinking.  No suicidal, homicidal, or violent thoughts were expressed or detected.  Insight, judgment, and memory were good.  A GAF score of 49 was provided.  An August 2010 report noted she reported her anxiety attacks had decreased to twice weekly and that she had not had to take her medication much.  A GAF score of 48 was provided.  

VA examination in February 2014, included a diagnosis of generalized anxiety disorder.  The examiner found the disorder was best described as an occupational and social impairment with reduced reliability and productivity.  Symptoms related to the diagnosis included anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner found that the current level of severity was moderate and that the disorder did not, in and of itself, preclude the Veteran from obtaining or maintaining gainful employment.  

VA examination in June 2016 included a diagnosis of generalized anxiety disorder and noted the disorder was best described as an occupational and social impairment with reduced reliability and productivity.  It was noted the Veteran reported taking daily psychotropic medication and that she stated her "service dog" over the previous four years had helped in reducing her anxiety.  The examiner noted symptoms that actively applied to the current diagnosis included depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  It was noted that the Veteran's ability to understand and follow instructions was considered mildly impaired, but that her ability to retain instructions as well as sustain concentration to perform simple tasks was considered not impaired.  Her ability to sustain concentration to task persistence and pace was considered mildly impaired and her ability to respond appropriately to coworkers, supervisors, or the general public was considered moderately impaired.  Her ability to respond appropriately to changes in the work setting was considered mildly impaired.  The examiner stated that, taken together, she concurred with the February 2014 VA examiner that the Veteran's generalized anxiety disorder did not, in and of itself, preclude her from obtaining or maintaining gainful employment.

Based upon the evidence of record, and resolving all doubt in her favor, the Board finds that the Veteran's service-connected generalized anxiety disorder effective from the date of VA's receipt of her claim that the disorder had increased on May 31, 2007, is manifested by occupational and social impairment with deficiencies in most areas due to symptoms including difficulty in adapting to stressful circumstances including work or a worklike setting.  

The Board notes that the February 2014 and June 2016 VA examiners found the Veteran's generalized anxiety disorder was best described as an occupational and social impairment with reduced reliability and productivity and that the disorder did not, in and of itself, preclude the Veteran from obtaining or maintaining gainful employment.  Although this level of impairment warrants a 50 percent rating under the applicable VA rating criteria, the examiners also found that the service-connected disability was manifest by symptoms including difficulty in adapting to stressful circumstances, including work or a worklike setting, which is a symptom identified within the rating criteria for a 70 percent rating.  The examiners provided no explanation as to why this symptom was not indicative of a more severe occupational and social impairment.  The Board finds, however, that the findings of difficulty adapting to stressful circumstances in a worklike setting is consistent with the credible lay evidence of record, with the August 2007 VA examination findings, and with the April 2012 SSA disability determination.

The available evidence is adequate and persuasive, and clearly suggests that a 70 percent rating is most appropriate.  Therefore, an increased schedular 70 percent rating, effective May 31, 2007, is warranted.

However, the criteria to support a higher (100 percent) rating have not been demonstrated at any time during the appeal period.  Whereas the Veteran's service connected psychiatric disorder precludes employment, which is discussed below, total social impairment is not shown.  The Veteran clearly experiences significant social anxieties that limit her ability to go out in public.  Nevertheless, records show that the Veteran has consistently reported having multiple positive personal relationships.  She reported in 2014 that she had relocated from Florida to Atlanta in 2011 in order to be closer to family after her mother passed away.  She lived with her younger son at the time and discussed her positive interactions with her sister.  Similarly, in 2016, she described her relationship with her father as "pretty good", "relating well" with her brother, and having a "close relationship" with one of her sisters.  She estimated talking with each of these family members on a weekly or bi-weekly basis.  She also reported having a boyfriend for the past nine years.  All of these relationships belies the notion of the Veteran having total social impairment.

There is also no probative evidence that the Veteran's psychiatric disorder results in gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, danger of hurting self or others, intermittent inability to perform activities of living, disorientation to time or place, or memory loss for names of close relatives, occupation, or own name.  Such is simply not shown or argued.  Indeed, the August 2007 VA examiner specifically found that the Veteran's generalized anxiety disorder was a moderate impairment to social, occupational, and familial functioning, but that occupational and social impairment due to mental disorder signs and symptoms was total.  The February 2014 and June 2016 examiners ultimately made a similar finding.

TDIU

A total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (2016).  A Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2016).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating alone is a recognition that the impairment makes it difficult to obtain/keep employment. The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  TDIU is to be awarded based on the judgment of the rating agency.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Based upon the increased rating granted in this decision, the Veteran meets the schedular criteria for a TDIU rating.  See 38 C.F.R. § 4.16(a).  The overall evidence is persuasive that she has not worked full-time since 2004 and that she has experienced severe occupational impairments due to her service-connected generalized anxiety disorder.  Although she holds an Associate degree in business, the record shows that efforts to continue her education in 2009 failed.  Her most recent work experience (from 2000 to 2004) has been confined to the area to jobs involving public interaction.  All of those jobs have led to termination due to the Veteran's inability to work with others.  Given her ultimately limited education and job experience, the Board finds the evidence demonstrates the Veteran service-connected disabilities (generalized anxiety disorder and functional gastrointestinal disorder) render her unable to secure and follow a substantially gainful occupation.  Entitlement to a TDIU is warranted.

ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to an increased 70 percent rating for generalized anxiety disorder effective May 31, 2007, is granted, subject to the regulations governing the payment of monetary awards.

Entitlement to a TDIU is granted, subject to the regulations governing the payment of monetary awards.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


